McAvoy, J. (dissenting):
We ordered on the former appeal* a new trial so that the transaction in which the note in suit was given might be shown in full. The disclosure of what the circumstances of its delivery were does not make out that such delivery was made under a condition precedent upon which alone it was to become effective, but, on the contrary, shows a contemporaneous oral agreement in the nature of a condition subsequent in contradiction of the written* promise to pay, and, therefore, the evidence offered to avoid liability thereon ought not to have been admitted. For this reason, I vote to reverse and direct judgment for the plaintiff.

See 212 App. Div. 630.— [Rep.